DETAILED ACTION
Status of the Claims
1.	This action is in reply to the application filed on July 9, 2020.
2. 	Claims 1-16 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
- 	With regards to Figure 1,  reference character “107” has been used to designate both all the computerized activity at the provider domain and an employer domain as recited in the Applicant’s Specification at page 6 line 1 - page 8 line 6.  
- 	With regards to Figure 2, reference character “205” is being used to designate the debit card, however, in the drawing, also appears to be referencing some sort of communication between the tracking and summarizing function.  It appears as if the second reference to “205” is in error.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 1, the drawing notes a reference character “102” which is not referenced in the specification.
In Figure 3, the drawing notes reference characters “305” and “306” which are not referenced in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 

Claim Interpretation
5.	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q). All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 

Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)

In the instant case, the following limitations are expressing the intended result of a process step positively recited and are not given weight: 
In Claim 1, the system claim recites in part “wherein an individual is registered as a client at the service provider server, a profile is established for the client, the service is enabled by the client to track expenditures made by the client, expenditures tracked are processed to determine pre-tax eligibility for each expenditure, and an election amount is determined for the client, as an amount to be deducted by the client’s employer for each pay period, to adjust tax withholding to agree with the client’s pre-tax eligible regular expenditures.”  Here, the recitation is failing to further define the physical structure required of the system claim, is stating the intended use or result of the use of the server to provide a service (to track expenditures, to determine pre-tax eligibility, to be deducted) however is not providing a structural difference in the system. 
In Claim 9, the method claim recites in part “enabling the service provider by the client to track expenditures made by the client”; “filtering expenditures tracked to determine pre-tax eligibility for each expenditure”; determining an election amount for the client, as an amount to be deducted by the client’s employer for each pay period, to adjust tax withholding to agree with the client’s pre-tax eligible regular expenditures.”  In each case, the language in the method claim is stating the intended use or result of step positively recited but does not result in a manipulative difference in the steps of the method.  
In Claims 2 and 10, the claims recites “wherein the client registers a credit card with the service provider, enabling the service provider to communicate with a provider of the credit card, to access the client’s expenditures made through the credit card as data to be used in the determination of pre-tax eligibility and the election amount”.  Here, the italicized limitations are the intended use of the registering of the card with the service provider, but are not providing a structural or manipulative difference in the claims.
In Claims 4 and 12, the claims recite “wherein, once the election amount is determined, the election amount is communicated to the client, who interacts with the client’s employer to enable the employer to use the election amount in determining the client’s withholding amounts and net pay”.  Here, the italicized limitations are the intended use of the determined election amount but are not providing a structural or manipulative difference in the claims.
In Claims 5 and 13, the claims recite “wherein the client’s employer is registered at the service provider, and once the election amount is determined the election amount is communicated directly to the employer to be used in determining the client’s withholding amounts and net pay.” Here, the italicized limitations are the intended use of the election amount communicated to the employer but are not providing a structural or manipulative difference in the claims.
In Claims 7 and 15, the claims recite “wherein the service provider stores information regarding pre-tax eligibility of various categories of expenditures, the information is applied to determine eligibility and in some cases communication is established with the client for further information in determining eligibility.”   Here, the italicized limitations are the intended use of the stored information but are not providing a structural or manipulative difference in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the service-provider server" in lines four and eight and “the service provider server” in line six.  There is imperfect insufficient antecedent basis for these limitations in the claim.  The claim previously refers to “a network-connected service-provider server” in line two of the claim.  While it appears that Applicant is referring to the same server element in the subsequent references in the claim, they have been presented in slightly different formats, with the dash between service and provider as well as without and do not refer to the network-connected designation in the subsequent recitations.  
In subsequent claims, Applicant also refers to “service provider” and “service-provider”, for example in Claims 10-11.  Applicant is requested to ensure that all of the references to a service provider, service provider server and any other references are consistent throughout the claim set.  
Claim 1 recites the limitation "the service" in the ninth line.  There is insufficient antecedent basis for this limitation in the claim.  The first limitation refers to “providing services”, (plural) however there is no reference to “a service” from which derive antecedent basis for “the service” (singular), nor is it clear what the “service” or “services” are that are being provided.
The term "agree" as used in Claim 1 is a relative term which renders the claim indefinite.  The term "agree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Is this step intended to reflect that the potential tax adjustment is equal to the pre-tax eligible regular expenditures? Or that it is not duplicative of “regular expenditures” (presumably) already being taken out? Or is this referring to the client agreeing to adjust tax withholding?  Clarification and correction is required. Claim 9 recites a substantially similar issue which is similarly rejected.
The term "pre-tax eligible regular expenditures" in Claim 1 is a relative term which renders the claim indefinite.  The term "pre-tax eligible regular expenditures" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What are “regular expenditures”?   Are these expenditures that are already in place?  Are these expenditures that could be made by client but may or may not be? What defines the term “regular” in this context?    Claim 9 recites a substantially similar issue which is similarly rejected.
Claim 9 recites in part “registering an individual at a service provider site through a network-connected server executing first software on a processor from a non-transitory medium, providing services, the server coupled to a data repository storing client profiles and data associated to specific clients.”   It is unclear what Applicant is trying to communicate with the addition of “providing services” in the limitation.  What element is providing the services?  Is the registration providing services?  Is the service provider site providing services?  Is the server providing services? Are the services provided based on the execution of the first software? Are the services provided from the non-transitory medium? Examiner is unclear as to the metes and bounds of the claim limitation as presented.   Further, Applicant claims that the registering is at a “service provider site”.  While it appears that Applicant intends for the reference to “site” to refer to a website, the recitation, under a broadest reasonable interpretation could encompass registering an individual at a physical location of a service provider by using a processor at the site.   Applicant is requested to clarify the claim scope.  For purpose of examination, Examiner will proceed as if the reference is to a website. Clarification and correction is required.
Regarding Claim 9, Claim 9 recites a method step of “enabling the service provider by the client to track expenditures made by the client”. “Permitting” and “allowing” are not active method steps but rather a statement that the system will not prevent performance of recited functionality. Similarly, “enabling” is not an active method step but rather a statement that the recited functionality will not prevent performance.  Examiner suggests Applicant amend to recite active method steps. Claims 2-3 and 10-11 also use “enabling” in a similar manner and are similarly rejected.
Dependent Claims 2-8 and 10-16 are further rejected as dependent on a rejected base claim.
Claim 2 recites the limitation "the service-provider" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The previous references in Claim 1 are drawn to a “service provider server” in various formats (as noted above) however do not directly refer to the service provider itself thus providing an unclear antecedent basis that requires correction.  A service provider (Company A) is not the same as a service provider server (Company A’s server). Claim 3 and 5-7 recite a substantially similar issue which is similarly rejected.
Regarding Claims 6 and 14, the claim recites “wherein an employer is registered at the service provider, and individual employees of the employer are registered as clients in interaction with the employer’s payroll service.   Examiner is unclear as to the bounds of the limitation due to the use of the phrase “…in interaction with the employer’s payroll service.”   Is Applicant attempting to communicate that the individual employees of the employer register through the employer, who is registered at the . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.            Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites a system providing services; storing client profiles and data associated to specific clients; and providing interactive interfaces wherein an individual is registered as a client, a profile is established for the client, the service is enabled by the client to track expenditures made by the client, expenditures tracked are processed to determine pre-tax eligibility for each expenditure and an election amount is determined for the client, as an amount to be deducted by the client’s employer for each pay period to adjust tax withholding to agree with the client’s pre-tax eligible regular expenditures.
	Independent Claim 9 recites a method reciting registering an individual at a service provider, storing client profiles and data associated to specific clients; enabling tracking expenditures made by the client; filtering expenditures tracked to determine pre-tax eligibility for each expenditure and determining an election amount for the client, as an amount to be deducted by the client’s employer for each pay period to adjust tax withholding to agree with the client’s pre-tax eligible regular expenditures.
	The series of steps recited above disclose a fundamental economic practice, a commercial or legal interaction, and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses a system providing services; storing client profiles and data associated to specific clients; and providing interactive interfaces wherein an individual is registered as a client, a profile is established for the client, the service is enabled by the client to track expenditures made by the client, expenditures tracked are processed to determine pre-tax eligibility for each expenditure and an election amount is determined for the client, as an amount to be deducted by the client’s employer for each pay period to adjust tax withholding to agree with the client’s pre-tax eligible regular expenditures (as in Claim 1) and a method reciting registering an individual at a service provider, storing client profiles and data associated to specific clients; enabling tracking expenditures made by the client; filtering expenditures tracked to determine pre-tax eligibility for each expenditure and determining an election amount for the client, as an amount to be deducted by the client’s employer for each pay period to adjust tax withholding to agree with the client’s pre-tax eligible regular expenditures via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited in full above, the series of steps discloses a fundamental economic practice, a commercial or legal interaction, and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites a network-connected service-provider server, first software, a processor, a non-transitory medium, a data repository coupled to the service provider server and interactive interfaces provided by the service provider server. Claim 9 recites a service provider site, a network-connected server, first software, a processor, a non-transitory medium, and a data repository.  
The recited network-connected service provider server, processor, non-transitory medium, data repository are applying generic computer components to the recited abstract limitations. The recited first software, interactive interfaces and service provider site appear to be software.  (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a network-connected service-provider server, a processor, a non-transitory media, data repository, first software, interactive interfaces and a service provider site which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1 and 9 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“Fig. 1 is an architectural diagram illustrating network-connected entities, and communication between such entities in practicing an embodiment of the invention.  Backbone 101 in Fig. 1 represents all of the networks and sub-networks that make up the well-known Internet network.  Provider domain 103 represents a service provider that tracks expenses for a plurality of individuals who request the service, or for whom the service is requested by authority of another entity, such as an employer, and verifies and summarizes pre-tax eligible expenses for those individuals.  The provider operates at least a server 104 executing software 106 on a processor of the server, and transacts with a data repository 105 where individual profiles and data are stored.  SW 107 represents all computerized activity at the provider domain. 
A plurality of individuals is assumed to operate network-connectable devices 116 (1-n), which include, as examples, a laptop computer (1), a smartphone (2), and a tablet device (n).  
An employer domain 107 is illustrated connected to the Internet backbone, and operating at least a server 108 executing SW 109 and accessing a data repository 110.  In addition, a financial institution 111 is represented, connected to Internet backbone 101, operating at least one server 112 executing SW 113 and accessing data repository 114.  
The service provider 103 may operate more than one server, and operations may be widely distributed.  In addition, the employer domain 107 is intended to represent a plurality of employers, who may employ individuals who may operate computerized appliances 116, and the employers may be assumed to provide payroll services, and may interact with establishments of the US Internal Revenue Service (IRS), and with state and local government entities as well.  Financial institution 111 is meant to represent a variety of financial institutions, such as credit card organizations, banks, loan companies, and others.
Individuals may elect to enroll for the services of provider 103, and may do so by navigating on the Internet to a landing page provided by SW 106 executing on server 104, the SW providing one or more interactive interfaces for individuals to enroll, and to establish at least a username and password.  Once enrolled other interactive interfaces guide the individual to identify his/her employer, and to provide information whereby the service provider may track the individual’s expenditures through one or more credit cards, pre-paid debit cards, or debit cards.”  (See Applicant Specification page 5, line 22-page 6, line 28)


Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.

The independent claims 1 and 9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-8 and 10-16 further define the abstract idea that is presented in the respective independent Claims 1 and 9 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
                Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harman et al. (US Patent 8,725,603) (“Harman”) in view of Akin et al. (US Patent 7,912,735) (“Akin”)

Regarding Claim 1, Harman discloses the following:
A system comprising:
a network-connected service-provider server executing first software on a processor from a non-transitory medium, providing services;  (See Harman Col. 3, line 56 to Col. 4 line 31; Col. 12 lines 29-52 -   employee invokes paycheck management tool to manage payroll deductions and disbursements)
a data repository coupled to the service-provider server, storing client profiles and data associated to specific clients; and (See Harman Col. 3, line 56 to Col. 4 line 31; Col. 4, line 50 - Col.5, line 20 – databases may store different collections of data for an employee)
interactive interfaces provided by the service provider server, through execution of the first software;  (See Harman Col. 5, line 65-Col. 6, line 64 and Figure 2; also see generally Figs. 3a-3j – GUI employed as a tool for facilitating employee’s management of his paycheck, with various windows for displaying information regarding the employee’s paycheck)
wherein an individual is registered as a client at the service-provider server, a profile is established for the client, the service is enabled by the client to track expenditures made by the client, expenditures tracked are processed to determine pre-tax eligibility for each expenditure, and an election amount is determined for the client, as an amount to be deducted by the client’s employer for each pay period, to adjust tax withholding to agree with the client’s pre-tax eligible regular expenditures. (See Harman Col. 3, lines 5-53; Col. 4, line 15-Col. 5, line 24; Col. 6, lines 19-63; Col. 7, lines 18-52; Col. 8, line 23-Col.9, line 3, Col. 9, lines 20-52, Col. 10, lines 29-53, Figs. 3c to 3g, 4)

Harman discloses her invention as to a method, system and user interface to facilitate an employee’s management and optimization of his or her paycheck deductions or disbursements.  (See 
In some embodiments of the invention, a tool for facilitating employees’ management of their paycheck deductions may be made available to them by their employer and in these embodiments, an employee may access the toll via a benefits website, an intranet, a kiosk or other computer system or network operated or sponsored by his employer.  (See Harman Col. 3, lines 54-59)  In these embodiments, data for populating views of his paycheck, for describing deduction options and for showing the effect of changing a deduction or disbursement may reside on computer systems operated by the employer or by a third party that maintains the data for the employer (e.g., an aggregator) and this data is electronically submitted to a facilitator such as Intuit, Inc. for calculating and presenting the paycheck and benefit options to the employee.  (See Harman Col. 3, lines 59-67)
Other embodiments of the invention may be used without any interaction with an employer. For example, a service provider or product provider such as Intuit, Inc. may offer a tool online, via the Internet.  (See Harman Col. 4, lines 1-5)  In these embodiments, a user submits data for use (and possible retention) by the tool, such as gross pay, tax withholding, potential health elections and insurance costs, retirement contributions and so on and may also authorize data to be pulled from personal accounts at financial institutions or other benefit provider sources.  (See Harman Col. 4, lines 5-14)
In an embodiment, an employee invokes paycheck management tool to view and manage her paycheck disbursements and deductions where the tool may be installed as a plug in or add-on to a browser program or a standalone application program and the tool may be provided by her employer, by an aggregator configured to aggregate various employee information on behalf of her employer (e.g. including some or all payroll and deduction data) or some other entity.  (See Harman Col. 4, lines 15-35)
In some embodiments of the invention, information that may be stored by facilitator and/or used by the tool includes but is not limited to different types of deductions and disbursements including payroll (e.g., gross pay, deductions), demographics, bank accounts, health benefits (e.g., plans for which she is eligible, the plan she is currently subscribed to) (See Harman Col. 4, line 58-Col. 5, line 13)

In one method of the invention in which the user interface is employed, the employee selects a deduction category in deductions window to see in the details window, a list of options for that deduction and an employee may be asked to identify priorities regarding paycheck deductions such as lowest monthly cost, lowest out-of-pocket expenses (e.g., co-pay amounts for doctor visits) and deduction options may then be ranked or presented based on his priorities.  (See Harman Col. 7, lines 18-32)
In some embodiments, after the employee has selected a new paycheck configuration (i.e., a different set of deductions) he may initiate some or all of the changes electronically via the user interface and the tool, however the extent to which changes may be initiated electronically may depend on the level of integration between the tool (or the provider of the tool) and entities responsible for implementing the changes (e.g., an insurance carrier, a bank, the employer).  (See Harman Col. 7, lines 33-40)  In other embodiments, the employee may print a report or other representation of his optimized or altered paycheck configuration and take it to his human resources department (or other office responsible for making changes) and/or forward it to them electronically.  (See Harman Col 7, lines 41-52)
Harman also discloses the process of optimizing the employee’s paycheck deductions by opening the medical portion of the health benefits deduction and eliciting an estimate of the employee’s anticipated medical insurance needs where in this implementation of the tool, the employee is able to choose a level of medical care that he expects his family to need, which may be generalized or customized to predict each family member’s medical needs due to chronic or acute conditions, doctor visits/prescriptions, emergency room/outpatient tests and procedures annually and inpatient surgeries and procedures.  (See Harman Col. 8, line 24-Col. 9, line 3 and Figs. 3c-d – tracking expenditures made by client to determine pre-tax eligibility for each expenditure)  The employee may be offered the ability to prioritize criteria for selecting a medical insurance plan and be asked to choose which factor is more important to him, lowest total costs, lowest paycheck deduction or lowest out of pocket expenses (e.g., co-pays for doctor visits, prescriptions) and the tool will reveal to the employee how net pay will be affected by changing his withholding. (See Harman Col. 8, lines 24-45)
determining an election amount for the client as an amount to be deducted by client’s employer for each pay period, to adjust tax withholding to agree with the client’s pre-tax eligible regular [medical needs established in Figs 3c-d) expenditures)
While Harman discloses the invention as claimed above and discloses the client inputting expenditures to determine pre-tax eligibility for expenditures, it does not fully disclose tracking expenditures that are then processed to determine pre-tax eligibility.
Akin discloses a method and system for eligible health care expense identification that includes a process for eligible health care expenses identification whereby electronic data including data representing health care expense transactions for a defined time frame is accessed and electronic data representing rules defining eligible health care expenses is obtained  and analyzed to identify health care expense transactions that are potentially eligible for reimbursement from a health care expense account and/or tax deduction and notifying a user of the identified health care expense transactions.  (See Akin Abstract and Col. 2, lines 28-35)  The identified health care expense transactions are then verified as eligible health care expense transactions based on the electronic data collected and/or known/programmed rules defining health care expenses.  (See Akin Col. 2, lines 35-39; See also Col. 16, line 63-Col. 17, line 31)
In one embodiment, the electronic data including data representing health care expense transactions is collected from electronic transaction data maintained by banks and/or other financial institutions and in an embodiment, from electronic transaction data maintained by credit account providers, such as credit card companies. (See Akin Col. 2, lines 40-46; Col. 5 lines 4-22; Col. 5, line 57-Col. 6 line 18)  In an embodiment, once the electronic data is collected, the data is then analyzed and compared with known eligibility rules to identify potentially eligible health care expense transactions.  (See Akin Col. 3, lines 14-18)
In an embodiment, electronic transaction data maintained by banks (online bank data) and/or credit account providers is obtained and analyzed using the known eligibility rules to identify potential health care expense transactions and based on an assigned category of transaction and/or merchant paid through the transaction and known/programmed rules for eligible heath care expenses.  (See Akin 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and user interface to facilitate an employee’s management and optimization of his or her paycheck deductions or disbursements including tracking expenditures in the tool to help determine an election amount for medical expense accounts where data can be received from data sources such as bank accounts and financial service providers as taught by Harman with the disclosure of Akin teaching that electronic data collected from credit card account providers and banks may be analyzed to identify health care expense transactions that are potentially eligible for reimbursement from a health care expense accounts in order to relieve the burden of identifying and tracking individual health care expenses by an employee or taxpayer.

Regarding Claim 9, Harman discloses the following:
A method comprising:
registering an individual at a service provider site through a network-connected server executing first software on a processor from a non-transitory medium, providing services, the server coupled to a data repository storing client profiles and data associated to specific clients; (See Harman Col. 3, line 56 to Col. 4 line 31; Col. 4, line 50 - Col.5, line 20; Col. 10, lines 29-61; Col. 12 lines 29-52 and Figure 4)
enabling the service provider by the client to track expenditures made by the client; (See Harman Col. 3, lines 5-53; Col. 4, line 15-Col. 5, line 24; Col. 6, lines 19-63; Col. 7, lines 18-52; Col. 8, line 23-Col.9, line 3, Col. 9, lines 20-52, Col. 10, lines 29-53, Figs. 3c to 3g, 4)
filtering expenditures tracked to determine pre-tax eligibility for each expenditure; (See Harman Col. 3, lines 5-53; Col. 4, line 15-Col. 5, line 24; Col. 6, lines 19-63; Col. 7, lines 18-52; Col. 8, line 23-Col.9, line 3, Col. 9, lines 20-52, Col. 10, lines 29-53, Figs. 3c to 3g, 4) and 
determining an election amount for the client, as an amount to be deducted by the client’s employer for each pay period, to adjust tax withholding to agree with the client’s pre-tax eligible 
Harman discloses her invention as to a method, system and user interface to facilitate an employee’s management and optimization of his or her paycheck deductions or disbursements.  (See Harman Col. 3, lines 5-12)  In some embodiments, a method of facilitating the management of an employee’s paycheck deductions begins by presenting the employee with an electronic view of her current paycheck showing how it is configured (e.g., gross pay, total deductions, net pay) and allows access to more detailed information regarding various deductions or disbursements and the ability to investigate deductions to determine if she could or should change the, for instance FSA (flexible spending account), HAS (Health Spending Account), etc.  (See Harman Col. 3, lines 13-53)
In some embodiments of the invention, a tool for facilitating employees’ management of their paycheck deductions may be made available to them by their employer and in these embodiments, an employee may access the toll via a benefits website, an intranet, a kiosk or other computer system or network operated or sponsored by his employer.  (See Harman Col. 3, lines 54-59)  In these embodiments, data for populating views of his paycheck, for describing deduction options and for showing the effect of changing a deduction or disbursement may reside on computer systems operated by the employer or by a third party that maintains the data for the employer (e.g., an aggregator) and this data is electronically submitted to a facilitator such as Intuit, Inc. for calculating and presenting the paycheck and benefit options to the employee.  (See Harman Col. 3, lines 59-67)
Other embodiments of the invention may be used without any interaction with an employer. For example, a service provider or product provider such as Intuit, Inc. may offer a tool online, via the Internet.  (See Harman Col. 4, lines 1-5)  In these embodiments, a user submits data for use (and possible retention) by the tool, such as gross pay, tax withholding, potential health elections and insurance costs, retirement contributions and so on and may also authorize data to be pulled from personal accounts at financial institutions or other benefit provider sources.  (See Harman Col. 4, lines 5-14)
In an embodiment, an employee invokes paycheck management tool to view and manage her paycheck disbursements and deductions where the tool may be installed as a plug in or add-on to a browser program or a standalone application program and the tool may be provided by her employer, by an aggregator configured to aggregate various employee information on behalf of her employer (e.g. including some or all payroll and deduction data) or some other entity.  (See Harman Col. 4, lines 15-35)

This information may be stored temporarily, permanently or semi-permanently in databases and may be received as needed from data sources which may include the employee’s employer, an aggregator used by the employer to provide information to employees, a tax preparer, financial service providers, benefits providers (e.g., health insurer), banks, and so on. (See Harman Col. 5, lines 14-20)
In one method of the invention in which the user interface is employed, the employee selects a deduction category in deductions window to see in the details window, a list of options for that deduction and an employee may be asked to identify priorities regarding paycheck deductions such as lowest monthly cost, lowest out-of-pocket expenses (e.g., co-pay amounts for doctor visits) and deduction options may then be ranked or presented based on his priorities.  (See Harman Col. 7, lines 18-32)
In some embodiments, after the employee has selected a new paycheck configuration (i.e., a different set of deductions) he may initiate some or all of the changes electronically via the user interface and the tool, however the extent to which changes may be initiated electronically may depend on the level of integration between the tool (or the provider of the tool) and entities responsible for implementing the changes (e.g., an insurance carrier, a bank, the employer).  (See Harman Col. 7, lines 33-40)  In other embodiments, the employee may print a report or other representation of his optimized or altered paycheck configuration and take it to his human resources department (or other office responsible for making changes) and/or forward it to them electronically.  (See Harman Col 7, lines 41-52)
Harman also discloses the process of optimizing the employee’s paycheck deductions by opening the medical portion of the health benefits deduction and eliciting an estimate of the employee’s anticipated medical insurance needs where in this implementation of the tool, the employee is able to choose a level of medical care that he expects his family to need, which may be generalized or customized to predict each family member’s medical needs due to chronic or acute conditions, doctor visits/prescriptions, emergency room/outpatient tests and procedures annually and inpatient surgeries and procedures.  (See Harman Col. 8, line 24-Col. 9, line 3 and Figs. 3c-d – tracking expenditures made by client to determine pre-tax eligibility for each expenditure)  The employee may be offered the ability to prioritize criteria for selecting a medical insurance plan and be asked to choose 
Figures 3e-g disclose details on the effect of setting up a flexible spending account (FSA) to help with healthcare costs where the estimated out of pocket costs previously input into the tool are compared with different options as to how different contributions would impact the paycheck and disclosing the amount to be deducted for each pay period and showing adjustments to tax withholding that disclose the paycheck impact of potential flexible spending account deductions.  (See Harman Col. 9, lines 15-42 and Figs. 3e-g – -determining an election amount for the client as an amount to be deducted by client’s employer for each pay period, to adjust tax withholding to agree with the client’s pre-tax eligible regular [medical needs established in Figs 3c-d) expenditures)
While Harman discloses the invention as claimed above and discloses the client inputting expenditures to determine pre-tax eligibility for expenditures, it does not fully disclose enabling the service provider to track expenditures made by the client and filtering them to determine pre-tax eligibility for each expenditure.
Akin discloses a method and system for eligible health care expense identification that includes a process for eligible health care expenses identification whereby electronic data including data representing health care expense transactions for a defined time frame is accessed and electronic data representing rules defining eligible health care expenses is obtained  and analyzed to identify health care expense transactions that are potentially eligible for reimbursement from a health care expense account and/or tax deduction and notifying a user of the identified health care expense transactions.  (See Akin Abstract and Col. 2, lines 28-35)  The identified health care expense transactions are then verified as eligible health care expense transactions based on the electronic data collected and/or known/programmed rules defining health care expenses.  (See Akin Col. 2, lines 35-39; See also Col. 16, line 63-Col. 17, line 31)
In one embodiment, the electronic data including data representing health care expense transactions is collected from electronic transaction data maintained by banks and/or other financial institutions and in an embodiment, from electronic transaction data maintained by credit account providers, such as credit card companies. (See Akin Col. 2, lines 40-46; Col. 5 lines 4-22; Col. 5, line 57-Col. 6 line 18)  In an embodiment, once the electronic data is collected, the data is then analyzed and compared with known eligibility rules to identify potentially eligible health care expense transactions.  (See Akin Col. 3, lines 14-18)
online bank data) and/or credit account providers is obtained and analyzed using the known eligibility rules to identify potential health care expense transactions and based on an assigned category of transaction and/or merchant paid through the transaction and known/programmed rules for eligible heath care expenses.  (See Akin Col. 3 lines 18-42; See also Col. 12, line 47 to Col. 13, line 5)  In one embodiment, eligible health care expense transactions are further verified by checking the subject matter and/or purchase items associated with the health care expense transactions against a listing of eligible (or non-eligible) health care expenses which may be provided by the employer and/or program administrator and/or government tax agency. (See Akin Col. 3 lines 50-57)  Once the electronic transaction data is obtained and analyzed to identify potentially eligible health care expense transactions, the user is then notified of these potentially eligible health care expense transactions.  (See Akin Col. 3, lines 58-61)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method, system and user interface to facilitate an employee’s management and optimization of his or her paycheck deductions or disbursements including tracking expenditures in the tool to help determine an election amount for medical expense accounts where data can be received from data sources such as bank accounts and financial service providers as taught by Harman with the disclosure of Akin teaching that electronic data collected from credit card account providers and banks may be analyzed to identify health care expense transactions that are potentially eligible for reimbursement from a health care expense accounts in order to relieve the burden of identifying and tracking individual health care expenses by an employee or taxpayer.

Regarding Claims 2-3 and 10-11, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Regarding Claims 4 and 12, these substantially similar claims recite the limitations of Claims 1 and 9 and as to those limitations are rejected for the same basis and reasons as above.  Further, Harman    discloses the following: 
wherein, once the election amount is determined, the election amount is communicated to the client, who interacts with the client’s employer to enable the employer to use the election amount in determining the client’s withholding amounts and net pay.  (See Harman Col. 7, lines 18-52; Col. 8, line 24-Col. 9, line 3 and Figs. 3c-d; Col. 9, lines 15-42 and Figs. 3e-g)
Regarding Claims 5 and 13, these substantially similar claims recite the limitations of Claims 1 and 9 and as to those limitations are rejected for the same basis and reasons as above.  Further, Harman    discloses the following: 
wherein the client’s employer is registered at the service provider, and once the election amount is determined the election amount is communicated directly to the employer to be used in determining the client’s withholding amounts and net pay. (See Harman Col. 7, lines 18-52; Col. 8, line 24-Col. 9, line 3 and Figs. 3c-d; Col. 9, lines 15-42 and Figs. 3e-g); 

Regarding Claims 6 and 14, these substantially similar claims recite the limitations of Claims 1 and 9 and as to those limitations are rejected for the same basis and reasons as above.  Further, Harman    discloses the following: 
wherein an employer is registered at the service provider, and individual employees of the employer are registered as clients in interaction with the employer’s payroll service. (See Harman Col. 3, lines 54-Col. 4, line 35)

Regarding Claims 7 and 15, these substantially similar claims recite the limitations of Claims 1 and 9 and as to those limitations are rejected for the same basis and reasons as above.  Further, Harman    discloses the following: 
wherein the service provider stores information regarding pre-tax eligibility of various categories of expenditures, the information is applied to determine eligibility, and in some cases communication is established with the client for further information in determining eligibility. (See Harman Col. 3, lines 40-Col. 4, line 31; Col. 7, lines 18-32; Col. 8, line 23-Col. 9, line 45 and Figs. 3c-g)

Regarding Claims 8 and 16, these substantially similar claims recite the limitations of Claims 7 and 15 and as to those limitations are rejected for the same basis and reasons as above.  Further, Harman    discloses the following: 
wherein queries are sent to the client, and answers received, regarding individual ones of expenditures in the process of determining pre-tax eligibility for expenditures. (See Harman Col. 8, line 23-Col. 9, line 45 and Figs. 3c-g)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        August 27, 2021